Title: Lambert Wickes to the American Commissioners, 13 March 1777
From: Wickes, Lambert
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
LOrient March 13th 1777
I Take this Opertunity to Inform you Of the proceadings of the Commissary of this port Which Seam very odd to me as I have Recd. no Instrucktions from you. He Sent for me to Day and told me I must Get my Ship Cleaned and put Every thing on bord As fast as possible and then Departe the port Immediately. He further Informd me he Should Send persons to See That We Did not Delay any time. These are very Extraordinary orders and Such as I Should Suppose you Are Allready Acquainted With. If So Am much Surprized I Am not Informd by you in What maner or How to procead So As not to Giv Umbrage to the King or Minnisters. I Can Get the Ship Ready in 8 or 10 Days At furthest But Shall Be very Glad to heare from You As Soon As possible or At Least before I Sail. If I Should be Drove out of this port by the Commissary Without your orders I Cannot tell Where to Go to Wait your Instrucktions or Whethere to procead Directly for America or not; As I Am ordered not to Enter any french port again. I have Recd. none your favrs, Since those By Mr. Defrancy Which I Cannot Account for but hope youl Soon Write me fully and Advise in What maner to procead. From Gentlemen your most Obligd Humble Servant
Lambt Wickes
PS Pleas answer this As Soon As possible and Exskuse it as I have Scarcely time to Write before the post Departs.
To the Honbls. Docktor Benjamin Franklin Silas Dean
 
Addressed: To / The Honbl. Docktor Benjain Franklin / Paris
Notation: Capt. Wickes 13 March 77.
